Title: 15 Octobr. 1763
From: Washington, George
To: 

 Memm. From Suffolk to Pocoson Swamp is reckoned about 6 Miles, and something better than 4 perhaps 5 Miles from Collo. Reddicks Mill run (where the Road x’s it). The land within this distance especially after passing Willis Reddicks is Level & not bad. The banks down to this (Pocoson) Swamp declines gradually, and the Swamp appears to be near 75 yds. over, but no Water in it at present. Note—Mills Riddicks Plantn. seems to be a good one the land being level and stiff. So does Henry Riddicks above. From Pocoson Swamp to Cyprus Swamp (which conducts more Water into the great Dismal than any one of the many that leads into it) is about 2½ Miles. This also is dry at present, but appears to be 60 or 65 yards across in the wettest part. The next Swamp to this is called Mossey Swamp and distant about 3 Miles. Near this place lives Jno. Reddick on good Land, but hitherto from Pocoson Swamp, the land lyes flat, wet, & poor. This Swamp is 60 yards over and dry. Between Cyprus Swamp, and the last mentioned one, we went on horse back not less than ½ a Mile into the great Swamp (Dismal) without any sort of difficulty, the horse not sinking over the fetlocks—the first quarter however abounding in Pine and Gallbury bushes, the soil being much intermixed with Sand but afterwards it grew blacker and richer with many young Reeds & few pines and this it may be observed here is the nature of the Swamp in general. From Mossey Swamp to a branch and a large one it is, of Oropeak (not less than 80 yards over) is reckoned 4 Miles—two Miles short of which is a large Plantation belonging to one Brindle near to which (on the South side) passes the Carolina line. The Main Swamp of Oropeak is about ½ a Mile onwards from this, where stands the Widow Norflets Mi⟨ll⟩ & luke Sumners Plantations. This Sw⟨amp⟩ cannot be less than 200 yards across but does not nevertheless discharge as much Water as Cyprus Swamp. At the Mouth of this Swamp is a very large Meadow of 2 or 3000 Acr⟨es⟩ held by Sumner, Widow Norflet, Marmaduke Norflet, Powel & others & valuable ground it is. From Oropeak Swamp to loosing Swamp is about 2 Miles, and this 70 yards across.  From hence again to Bassey Swamp the lower Road may be allowed 2 Miles More but this Swamp seems trifling. And from Bassey Swamp to Horse Pool (which is the last, & including Swamp running into the Dismal) is about 2 Miles more & 35 yards across only. The whole Land from Pocoson Swamp to this place and indeed all the way to Pequemen Bridge is in a manner a dead level—wet & cold in some places—sandy in others and generally poor.  This last named Swamp—viz. the Horse pool, is called 9 Miles from the upper Bridge on Pequemin River; within a Mile of which lives one Elias Stallens, and within 5 Miles is the lower Bridge—from whence to the bridge, or Ferry over little River is 15 measured Miles the course nearly due South as it likewise is from Suffolk to the said Bridge the Dismal running that course from that place. From little River Bridge (or Ferry) to Ralphs Ferry on Paspetank is (I think we were told) abt. 16 Miles, the course East or No. East; and from thence if the ferry is not crossed along up the West Side of the River to the Rivr. Bridge of the said Paspetank is reckoned—Miles and about a No. Wt. course the Dismal bordering close upon the left all the way. Note—the above Acct. is from Information only, for instead of taking that Rout, we crossed from Elias Stallens (one Miles above the upper bridge on Pequemin) across to a set of People which Inhabit a small slipe of Land between the said River Pequemen & the Dismal Swamp and from thence along a new cut path through the Main Swamp a Northerly course for 5 Miles to the Inhabitants of what they call new found land which is thick settled, very rich Land, and about 6 Miles from the aforesaid River Bridge of Paspetank. The Arm of the Dismal which we passed through to get to this New land (as it is called) is 3¼ Miles Measured—Little or no timber in it, but very full of Reeds & excessive Rich. Thro. this we carried horses—without any great difficulty. This Land was formerly esteemed part of the Dismal but being higher tho’ full of Reeds People ventured to settle upon it and as it became more open, it became more dry & is now prodigeous fine land but subject to wets & unhealthiness. It is to be observed here that the tide, or still Water that comes out of the Sound up Pequemen River flows up as high as Stallens, and the River does not widen much untill it passes the lower Bridge some little distance. At Ralphs ferry upon Paspetank the River is said to be 2 Miles over, and decreases in width gradually to the bridge called River bridge, where it is about 30 yards across and affords sufficient Water for New England Vessels to come up and Load. From what observations we were capable of making it appeared, as if the swamp had very little fall (I mean the Waters out of the great Swp.) into the heads of these Rivers which seems to be a demonstration that the Swamp is much lower on the South & East Sides because it is well known that there is a pretty considerable

   fall on the West side through all the drains that make into Nansemond River & the Western Branch of Elizabeth at the North End of the Dismal. From the River Bridge of Paspetank to an Arm of the Dismal at a place called 2 Miles Bridge is reckoned 7 Miles, & a branch of Paspetank twice crossed in the distance. This Arm of the Dismal is equally good & Rich like the rest & runs (as we were informed) 15 or 20 Miles Easterly, and has an outlet (as some say) into Curratuck Inlet by No. West River, or Tulls C[ree]k but these accts. were given so indistinctly as not to be relied upon. However it is certain I believe that the Water does drain of at the East end somewhere, in which case a common causay through at the crossing place woud most certainly lay all that Arm dry. From this place wch. is 2 Miles over to the Carolina line is about 4 Miles, and from thence to No. West landing on No. West Rivr. a branch of Curratuck, is 3 Miles more. Note—the Carolina line crosses the Swamp in a West direction, and is 15 Miles from the place where it enters to its coming out

of the same near Brindles Plantation. Flats and small Craft load at No. West landing. To the great Bridge from No. West landing is accounted 12 Miles the Lands good, as they are on all this (East) side and highly esteemed valued in general according to the Propretors own Accts. from 20/. to £3. pr. acre but we were told they were to be had for less. This gt. Bridge is upon the South Branch of Elizabeth River & abt. 10 Miles from Norfolk and heads in the Dismal as does likewise No. West River Paspetank little River & Pequemen. From the Great Bridge to Collo. Tuckers Mills is about 8 Miles within which distance several small Creeks making out of South Rivr. head up in the Dismal. Farleys Plantation at the Forks of the Road is reckoned 5 Miles from the aforesaid Mills near to which the dismal runs. From hence to Roberts’s Ord[inar]y is 6 Miles and from thence to Suffolk 10 more. The lands from the Great bridge to within a

Mile or two of Roberts’s is generally sandy & indifferent. From hence to Cowpers Mill they are good & from thence to Collo. Reddicks Mean again. Note—from the River B. on Paspetank to the Great Bridge on South River the Road runs nearly North and from thence to Farleys Plantation it seems to be about West from this again to Collo. Reddicks (or Suffolk) So. Wt. and from thence to Pequemen B. & little Rivr. South as beforemend. the Swamp bordering near to the Road all the way round—in some place close adjoining & in others 2 and 3 Miles distant.